Citation Nr: 1403392	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee patellofemoral syndrome.  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Entitlement to service connection for a mental disorder.  

4.  Entitlement to service connection for a prostate/scrotal disability.  

5.  Entitlement to service connection for a heart disability.  

6.  Entitlement to service connection for a bilateral foot disability.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the North Carolina Army National Guard from October 24, 1989 to March 20, 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement with the rating decision in December 2011, and in October 2012 the RO issued him a statement of the case.  He perfected his appeal to the Board with the filing of a substantive appeal in November 2012.  

In March 2013, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the Board hearing is of record.  

The issues of service connection for a mental disorder, a prostate/scrotal disability, a heart disability, a bilateral foot disability, and the issue of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The appellant's current left knee patellofemoral syndrome existed prior to ACDUTRA service and was not aggravated therein.  

2.  The appellant's current lumbosacral strain existed prior to ACDUTRA service and was not aggravated therein.  

3.  There is no competent medical evidence of a bilateral hearing loss disability for VA purposes. 


CONCLUSIONS OF LAW

1.  Left knee patellofemoral syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 1132, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Lumbosacral strain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 1132, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Bilateral hearing loss is not due to an injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in June 2010.  The Veteran was notified of the evidence needed to substantiate the claims of service connection for left knee patellofemoral syndrome, lumbosacral strain, and bilateral hearing loss, namely, evidence of current disability; evidence of an injury or disease in service or event in service, which was made permanently worse or which caused injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in March 2013. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2013, the Veterans Law Judge indicated that the hearing would focus on the issues of service connection for left knee patellofemoral syndrome, lumbosacral strain, and bilateral hearing loss (among others), and discussed the elements of the claims that were lacking to substantiate the claims.  The Veterans Law Judge asked questions to ascertain the etiology of the claimed disabilities.  There was no pertinent evidence identified by the Veteran that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's service treatment records and VA records.  He has not identified any additionally available evidence for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examinations in October 2010, to ascertain the etiology of the claimed disabilities.  As the examinations contain the Veteran's medical history, current findings based on physical examination, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

II.  Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.  

Every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

III.  Facts and Analysis

Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss as a result of in-service acoustic trauma.  He testified that noise exposure during his period of ACDTRA has resulted in hearing problems.  He served on ACDUTRA from October 24, 1989 to March 20, 1990, as cannon fire direction specialist.  The service treatment records do not show any complaint, finding, or diagnosis of bilateral hearing loss.  Records show that on a November 1988 enlistment audiogram, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 0, 0, 5, 0, 5, and 5 in the right ear and 0, 5, 0, 0, 0, and 15 in the left ear.  On a report of medical history in November 1988, the Veteran denied having hearing loss, and his ears were clinically evaluated as abnormal on examination due to cerumenosis on the right. 

After service, the Veteran filed an initial claim for disability compensation in June 2010, in relation to numerous disabilities including bilateral hearing loss.  He underwent a VA audiological examination in October 2010.  He reported noise exposure from weapons fire and radios, while wearing hearing protection while on ACDUTRA.  He also reported that after service he was employed in various places where hearing protection was required.  He indicated no recreational noise exposure.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  10, 10, 10, 10, and 15 in the right ear, and 5, 10, 5, 10, and 10 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 96 percent in the left ear.  The audiologic tests indicated normal hearing bilaterally.  In addressing the question of whether any current hearing loss was related to noise exposure during service, the VA examiner concluded that the Veteran's current hearing levels were within clinically normal limits from 250 to 8000 Hertz bilaterally.  She further noted that there were no significant threshold shifts at any frequency when comparing current hearing thresholds to the November 1988 entrance examination findings, which indicated that any noise exposure incurred during military service was not significant enough to cause hearing loss.  

There are no other audiograms in the record. 

With regard to the claim, the Board notes that one of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, the 1988 audiogram prior to service and the 2010 audiogram after service do not show the existence of bilateral hearing loss disability under the standards of 38 C.F.R. § 3.385.  As the record now stands, there is no satisfactory proof that the appellant has a current bilateral hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding the appellant's statements to the effect that he has current bilateral hearing loss that is attributable to noise exposure during service, although he is competent to describe such symptoms as hearing difficulty, hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss is, therefore, medical in nature, that is, not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Identification of hearing impairment under VA standards requires specialized audiologic testing.  

Where, as here, there is a question of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to diagnose hearing impairment under VA standards.  For this reason, the Board rejects the appellant's statements as competent evidence sufficient to establish a diagnosis of bilateral hearing loss for VA purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, as there is no favorable medical evidence of current bilateral hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Left Knee and Lumbosacral Spine Disabilities

The appellant testified at a hearing in March 2013 that his left knee was aggravated during service, and that a left knee problem lingered after service.  He also indicated that he had a back condition prior to service, and that his low back deteriorated during service.  

The appellant served on ACDUTRA from October 24, 1989 to March 20, 1990.  His service treatment records show that his lower extremities and spine were clinically normal at the time of a November 1988 enlistment physical examination.  In January 1990, the appellant was seen for low back pain for two days.  His history was positive for a motor vehicle accident five years previously when he was seen for back pain.  The diagnoses were mechanical low back pain/postural low back syndrome.  In February 1990, he was seen for left knee pain for two weeks.  It was noted that the appellant had bruised his knee and injured his low back in a motor vehicle accident in 1984.  Reportedly, he had been followed in physical therapy but had no severe problems until the beginning of basic training when he developed an increase in pain.  The assessment was probable patellofemoral syndrome.  X-rays of the left knee were normal.  In March 1990, it was noted in his history that the left knee impacted the dashboard in a 1984 motor vehicle accident and that he had chronic pain off and on ever since; the impression was patellofemoral joint syndrome secondary to prior trauma.  

After service, there were no medical records of diagnosis or treatment of a left knee or low back disability.  In June 2010, the appellant filed a claim of service connection for a left knee disability and low back pain, indicating that the conditions began in October 1989 (during service).  

In October 2010, the appellant underwent a VA examination of the left knee and lumbosacral spine.  He reported continual left knee pain since a motor vehicle accident in 1984, which also resulted in a low back injury.  X-rays of the left knee showed minimal degenerative changes, and X-rays of the lumbosacral spine were normal.  The diagnoses were patellofemoral syndrome of the left knee and lumbosacral strain.  The examiner opined that there was no evidence that a pre-existing left knee condition was permanently worsened by ACDUTRA, and that it was less likely as not that the appellant's pre-existing back pain was aggravated by military service.  The examiner based his decision on the fact that the Veteran had chronic knee pain prior to ACDUTRA as well as during ACDUTRA and that the records did not indicate to him that the knee pain became chronically disabling during service relative to what it had been prior to service.  Similar rationale was given in regard to the lumbosacral spine disability.  

It is noted that the appellant has claimed both that his left knee condition was aggravated by service and that his left knee disability was incurred in service.  As to his low back, he has asserted that he suffered a back injury prior to service and that his back "deteriorated" during ACDUTRA.  Although the record does not contain medical records dated prior to service, to include records of treatment following the reported motor vehicle accident in 1984, the appellant has readily acknowledged - both during service and in conjunction with his current appeal - having injured both his left knee and low back prior to service and having experienced intermittent pain associated with such injury prior to service.  The fact that the appellant's left knee and spine were clinically evaluated as normal at the time of the military enlistment examination in November 1988, however, does not entitle him to a presumption of soundness in this case.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim based only on ACDUTRA and with no other service-connected disabilities from that period).  Thus, the critical question presented in this case is whether a pre-existing injury was aggravated during ACDUTRA.  

The dispositive inquiry regarding aggravation of a left knee and low back injury during ACDUTRA was addressed by the VA examiner in October 2010, and his conclusions in that regard were unfavorable to the appellant.  There are no contrary opinions of record.  As provided by statute and regulation, a pre-existing injury is considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The VA examiner specifically found in the appellant's case that the evidence did not show that his left knee and low back disabilities increased in severity during service.  Such a conclusion was based on the record, in which he noted in detail the nature of the complaints and treatment of the disabilities during service, and on the interview and examination of the appellant.  It is also significant to note that X-rays of the left knee were normal during service, that there is no objective evidence for nearly 20 years after service of any left knee and low back complaints or diagnosis, and that X-rays of the lumbosacral spine were normal in 2010.  After considering all the pertinent evidence prior to, during, and after service, it cannot be conceded that the appellant's current left knee patellofemoral syndrome and lumbosacral strain increased in severity during service.  

It is further emphasized that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, the VA examiner found that the conditions at issue were not permanently worsened.  The appellant had experienced intermittent pain in the left knee and low back before service, during service, and according to him ever since service, and in the medical judgment of the VA examiner the instances where the appellant sought treatment in service for left knee and low back pain did not reflect that the conditions increased in severity.  As the competent evidence shows that the pre-service disabilities did not undergo an increase in severity during service, there does not exist a presumption of aggravation (for which clear and unmistakable evidence would be required to rebut it).  38 C.F.R. § 3.306(b).  Therefore, the appellant has not met his burden of establishing aggravation of the pre-existing left knee patellofemoral syndrome and lumbosacral strain during ACDUTRA.  

As for the appellant's statements asserting that his left knee and lumbosacral spine conditions were attributable to service and aggravated therein, although he is competent to describe symptoms such as knee and back pain, left knee patellofemoral syndrome and lumbosacral strain are not conditions under case law where lay observation has been found to be competent.  Therefore, the determination as to whether left knee patellofemoral syndrome and lumbosacral strain were incurred in or aggravated during ACDUTRA is medical in nature.  That is, they are not capable of lay observation, and competent medical evidence is needed to substantiate the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

However, the initial presence/diagnosis, or aggravation, of left knee patellofemoral syndrome and lumbosacral strain during service cannot be made by the appellant as a lay person based on mere personal observation, which is perceived by visual observation or by any other of the senses, because the disabilities are not simple medical conditions that the appellant is competent to identify or evaluate the underlying severity.  Further, it is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience to offer such a diagnosis or medical conclusion as to underlying severity of the condition. 

Where, as here, there is a question of the presence/diagnosis and aggravation during service of left knee patellofemoral syndrome and lumbosacral strain, not capable of lay observation by case law, and the disabilities are not simple medical conditions under Jandreau for the reason expressed, to the extent the appellant's statements are offered as proof of the presence/aggravation of left knee patellofemoral syndrome and lumbosacral strain in service, the statements are not competent evidence, and the statements are excluded.  That is, they are not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims. 

For these reasons, the preponderance of the evidence is against the claims that the appellant's left knee patellofemoral syndrome and lumbosacral strain were incurred in or aggravated by service.  Accordingly, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee patellofemoral syndrome is denied.  

Service connection for lumbosacral strain is denied.  

Service connection for bilateral hearing loss is denied.  



REMAND

As to the remaining claims of service connection, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.

In a November 2012 statement and March 2013 hearing testimony, the appellant asserted that each of his claimed disabilities were related to, and were incurred during, his period of ACDUTRA from October 24, 1989 to March 20, 1990.  

Regarding a mental disorder, the appellant testified that he has had anxiety problems ever since he was denied leave during service to visit his ill daughter.  VA outpatient records show that during a mental health clinic intake assessment in January 2011, the appellant reported a stressor of a live grenade having been dropped during a training exercise and lives were lost.  In February 2011, posttraumatic stress disorder (PTSD) was diagnosed.  In March 2011, adjustment disorder, anxiety, and depression were diagnosed, and reference was made to the appellant having been on site at the time a live grenade was dropped in a military exercise.  The RO should undertake development to corroborate the appellant's claimed stressors.

Regarding a prostate/scrotal disability, the appellant testified in March 2013 that his prostate claim also incorporated a scrotal disability, and that he had a swollen scrotum.  Private records show that he underwent a right epididymectomy in May 2010.  VA outpatient records show a diagnosis of a history of epididymitis in January 2011 and complaints of testicular swelling in June 2011.  

Regarding a bilateral foot disability, the appellant testified in March 2013 that the rigors of military training led to his bilateral foot problems.  Service treatment records show that on a November 1988 enlistment physical examination, the appellant was evaluated as having mild flat feet, although he denied symptoms at that time.  

Regarding a heart disability, VA outpatient records in January 2011 indicate a diagnosis of history of a heart issue ("fainting wall"), and an electrocardiogram (ECG) was ordered.  At his hearing, the Veteran testified that he received treatment for his heart at VA, where he underwent an ECG and stress test.  He also indicated that he had a "fainting wall," which was a condition he described as having anxiety and heart attack symptoms but without an actual heart attack.  The results of the ECG and stress test are not contained in the record.  Furthermore, it is not clear if there is a heart disability that has been impacted by - and thus intertwined with - symptoms of a mental disorder, such as anxiety.  

As to the claims of service connection for a mental disorder, a prostate/scrotal disability, a bilateral foot disability, and a heart disability, the appellant has not been afforded a VA examination to determine the etiology of his claimed disabilities, to include whether the bilateral foot disability may have increased in severity during or as the result of service (noting that the appellant was diagnosed with mild flat feet at the time of a November 1988 enlistment physical examination).  As the evidence of record is insufficient to decide the claims, VA medical examinations and medical opinions are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the claim for a TDIU, a decision is deferred pending the completion of development and final adjudication of the remaining service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the claims file any outstanding VA medical records pertaining to the evaluation and treatment of any mental disability, prostate/scrotal disability, foot disability, and heart disability of the appellant, to include any ECGs and stress tests (ordered in January 2011), dated since September 2011.    

2.  Undertake to develop the claim of service connection for PTSD, including sending the appellant a PTSD questionnaire regarding alleged stressors during ACDUTRA.  Based on the responses of the appellant, attempt to corroborate any alleged PTSD stressors, to include the stressor of the dropping of a live grenade during a training exercise (reported on VA outpatient records dated in January 2011 and March 2011).  

3.  Schedule the appellant for VA psychiatric examination to determine the nature and etiology of any currently diagnosed mental disorder.  If PTSD is diagnosed, the examiner should opine as to whether it is related to an alleged stressor during the appellant's period of service from October 24, 1989 to March 20, 1990.  Also, if the appellant has some symptoms of PTSD, but does not meet the DSM-IV criteria for a diagnosis, then the VA examiner is asked to explain why the diagnostic criteria are not met.  For any diagnosed mental disorder other than PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to an injury, disease, or event during the period of service from October 24, 1989 to March 20, 1990.  

The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  In particular, the examiner should consider, and comment upon as necessary, the VA outpatient records, showing in part diagnoses of PTSD, adjustment disorder, anxiety, and depression.  

4.  Schedule the appellant for VA genitourinary examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed prostate/scrotal disability, including epididymitis, is related to an injury, disease, or event during the period of service from October 24, 1989 to March 20, 1990.  

The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  In particular, the examiner should consider, and comment upon as necessary, the private and VA outpatient records, showing a right epididymectomy in May 2010 and complaints of testicular swelling in 2011.  

5.  Schedule the appellant for a VA orthopedic examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed bilateral foot disability is related to an injury, disease, or event during the period of service from October 24, 1989 to March 20, 1990.  If the examiner diagnoses a flat foot condition, he/she should also opine as to whether it is at least as likely as not that such disability permanently increased in severity beyond natural progression of the condition during service (i.e., a worsening of the underlying condition as contrasted to a worsening of symptoms).    

The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  In particular, the examiner should consider, and comment upon as necessary, the service treatment records, showing that on a November 1988 enlistment physical examination the appellant was noted to have mild flat feet, as well as the appellant's testimony that the rigors of military training have led to his bilateral foot problems.  

6.  Schedule the appellant for a VA cardiovascular examination to determine whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed heart disability is related to an injury, disease, or event during the period of service from October 24, 1989 to March 20, 1990.  

The claims folder should be made available to the examiner for review.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  In particular, the examiner should consider, and comment upon as necessary, the VA outpatient records, showing a diagnosis of history of a heart issue ("fainting wall") in January 2011, followed by additional heart studies.  

7.  After the foregoing development has been completed, adjudicate the claims of service connection for a mental disorder, a prostate/scrotal disability, a heart disability, and a bilateral foot disability, and a TDIU.  If the benefits sought are denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


